DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The status of the 03/11/2021 claims, is as follows: Claims 1-2, 6, and 8 have been amended; Claims 3-5 have been canceled; Claims 11-23 have been withdrawn; Claims 24-25 have been added; and claims 1-2, and 6-25 are pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
Claim 25:
The limitation “the lower sealing member is configured” in line 1 has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “member" coupled with functional language “configured to" without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. A review of the specification shows that, the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: The limitation “the lower sealing member" has been described in originally-filed specification as “a hollow elastic member”. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell (US 20150000530, previously cited) in view of Watson et al. (US 20160201018, previously cited)
Regarding Claim 1, Mitchell discloses a beverage-making apparatus (automated brewing system 100; figs. 1-2, and 4-5) comprising:
a first container (brewing device 102) that is configured to store first 5ingredients (hops) (para. 0046; fig. 1); and 
at least one first channel (output 118) configured to supply the first ingredients from the first container (brewing device 102) to a second container (vessel 114) that is configured to regulate a fermentation process using a mixture comprising the first ingredients (para. 0049, and 0056).
wherein the second container (vessel 114) comprises: 
vessel 114) having an opening; 
a fermentation tank cover (fig. 2) configured to cover the opening of the fermentation tank (vessel 114); and 
wherein the at least one first channel (output 118) comprises: 
a main channel (outlet 118) that is connected to the first container (brewing device 102) and that is disposed outside the second container (vessel 114) (fig. 2). 
Mitchell does not disclose:
a brewing container configured to be accommodated in the fermentation tank, 
the at least first channel comprises a sub channel configured to supply the first ingredients from the main channel to the brewing container, 
wherein the beverage-making apparatus further comprises: 
a flow path body in which the sub channel is defined; and 
a lower sealing member mounted to the flow path body, 
wherein the brewing container includes an inner hollow portion, and wherein, based on the lower sealing member being adhered to the brewing container, the sub channel of the flow path body is connected to the inner hollow portion of the brewing container, and, based on the lower sealing member being spaced apart from the brewing container, the sub channel of the flow path body is separated from the inner hollow portion of the brewing container.
Watson discloses a beverage-making apparatus (beverage apparatus 10; fig. 1) comprises:
a brewing container (bag 203) configured to be accommodated in a fermentation tank (vessel 200) (abstract and para. 0162; figs. 1-2A), 
additive port 234) configured to supply a first ingredients (additives) to the brewing container (bag 203) (para. 0171; figs. 2A and 2D), 
wherein the beverage-making apparatus (beverage apparatus 10) further comprises: 
a flow path body (annotated fig. 2D) in which the sub channel (additive port 234) is defined; and 
a lower sealing member (seal 235) mounted to the flow path body (para. 0171; fig. 2D), 
wherein the brewing container (bag 203) includes an inner hollow portion (annotated fig. 2A), and wherein, based on the lower sealing member (seal 235) being adhered to the brewing container (bag 203) (according to attached Vocabulary, “adhere” is interpreted to mean “to come or be in close contact with”. It is noted that the seal 235 indirectly comes in contact with the bag 203 when the fitment 204 is attached to the bag 203 to allow additives to be introduced into the bag), the sub channel (additive port 234) of the flow path body is connected to the inner hollow portion of the brewing container (bag 203) (it is noted that additive port 234 is fluidly and indirectly connected to the aperture of the bag to introduce additives into the bag), and, based on the lower sealing member (seal 235) being spaced apart from the brewing container (bag 203), the sub channel (additive port 234) of the flow path body is separated from the inner hollow portion of the brewing container (bag 203) (it is noted the seal 235 is spaced apart from the bag 203 is when the fitment 204 is detached from the bag. Therefore, the additive port 234 of the fitment is separated from the hollow portion of the bag, see para. 0162 and 0171). 

[AltContent: rect][AltContent: textbox (Flow path body)][AltContent: arrow]
    PNG
    media_image1.png
    472
    383
    media_image1.png
    Greyscale

[AltContent: textbox (Prior Art
Watson (US 20160201018))]
[AltContent: textbox (Prior Art
Watson (US 20160201018))][AltContent: textbox (Inner hollow portion of bag)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    436
    490
    media_image2.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vessel of Mitchell to include the brewing container accommodated in the fermentation tank, the associated sub channel, flow path body, and lower sealing member as described above, as taught by Watson, in order to facilitate sanitization and eliminate considerable amount of effort for the preparation of home brewing. It is noted the bag can be disposed after use, which facilitates cleanliness and sanitization of the fermentation tank/vessel.
The modification of Mitchell and Watson results the sub channel configured to supply the first ingredients from the main channel to the brewing container (it is noted that fluid leaving the brewing device 102 of Mitchell enters the vessel 114 of Mitchell through the additive port 234 of Watson and into the bag 203 of Watson).  

Regarding Claim 2, Mitchell discloses a beverage-making apparatus (automated brewing system 100), wherein the first container (brewing device 102) provides at least one capsule accommodation portion (grain container 428) configured to accommodate at least one capsule (para. 0077; fig. 4) (it is noted the grain container 428 is capable of holding a capsule).  

Regarding Claim 6, Mitchell discloses a beverage-making apparatus (automated brewing system 100) comprising at least one first channel (output 118). 
Watson discloses a 15channel connecting part (additive port 234) is formed in the fermentation tank cover (para. 0162, 0171; figs. 2A and 2D) (it is noted that the port 234, which is part of the fitment 223, is disposed in the lid 202). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vessel of Mitchell to include the brewing container accommodated in the fermentation tank and the associated channel connecting part formed in the fermentation tank cover as taught by Watson, in order to allow the brewing container to be used in the fermentation tank to facilitate cleanliness and sanitization of the tank. 
The modification of Mitchell and Watson results in the channel connecting portion connected to the at least one first channel. 

Regarding Claim 7, Mitchell discloses a beverage-making apparatus (automated brewing system 100), further comprising an extraction channel connected to the at least one 20first channel (output 118) (para. 0038) (it is noted the vessel is used for conditioning and dispensing beer after fermentation, which inherently means that there is dispensing tube/hose connected to the vessel and is fluidly connected to the output 118).

Regarding Claim 8, Mitchell discloses the beverage-making apparatus (automated brewing system 100) comprising the main channel (output 118). 
Watson discloses an extraction channel (dispensing port 231) connected to the main channel (additive port 234) (para. 0170; fig. 2D) (it is understood that the dispensing port 231 and the additive port 234 are fluidly connected each other).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vessel of Mitchell to include the brewing container accommodated in the fermentation tank and the associated 

Regarding Claim 9, Mitchell discloses a beverage-making apparatus (automated brewing system 100), wherein the second container (vessel 114) is further configured to store second ingredients (it is noted the vessel 114 is capable of storing second ingredients). 
Mitchell does not disclose the second container is configured to regulate the fermentation process using a mixture comprising the first ingredients and the second ingredients. 
However, Watson discloses the second container (vessel 11) is configured to regulate the fermentation process using a mixture comprising the first ingredients (base ingredients) and the second ingredients (yeast) (para. 0049). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mitchell’s the second container to include the second ingredients such that the fermentation process involves the mixture comprising the first ingredients and the second ingredients, because it is known in the art to add yeast to the fermentation vessel to facilitate fermentation process. 

Regarding Claim 10, Mitchell discloses a beverage-making apparatus (automated brewing system 100), wherein the first ingredients comprise hops (hops). 
Watson discloses the second ingredients comprise yeast (yeast). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mitchell’s the second container 

Regarding Claim 24, Mitchell discloses the beverage-making apparatus comprising the main channel (outlet 118). 
Watson discloses the sub channel (additive port 234) provides (i) an upper flow path portion protruding at an upper portion of the flow path body and (ii) a lower flow path portion protruding at a lower portion of the flow path body (annotated fig. 2D).














[AltContent: arrow][AltContent: textbox (Flow path body)][AltContent: rect]
[AltContent: textbox (Prior Art
Watson (US 20160201018))][AltContent: arrow][AltContent: textbox (lower flow path portion)][AltContent: textbox (Upper flow path portion)][AltContent: arrow]
    PNG
    media_image3.png
    463
    401
    media_image3.png
    Greyscale



Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vessel of Mitchell to include the brewing container accommodated in the fermentation tank, and the associated sub channel as taught by Watson, in order to facilitate sanitization and eliminate considerable amount of effort for the preparation of home brewing. It is noted the bag can be disposed after use, which facilitates cleanliness and sanitization of the fermentation tank/vessel.

Regarding Claim 25, Mitchell discloses the beverage-making apparatus comprising the main channel (outlet 118). 
Watson discloses the lower sealing member (seal 235) is configured to accommodate a lower flow path portion provided at the sub channel (additive port 234) (fig. 2D).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vessel of Mitchell to include the brewing container accommodated in the fermentation tank, and the associated sub channel and the lower sealing member as taught by Watson, in order to facilitate sanitization and eliminate considerable amount of effort for the preparation of home brewing. It is noted the bag can be disposed after use, which facilitates cleanliness and sanitization of the fermentation tank/vessel.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 6-10, and 24-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application No. 15598555, 15598617, 15598681, 15598809, 15598813, 15598941, 15598999, 15999545, 15999608, 16146771, 16146771, 16146884, 16596524, and 16680188.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the present applicant and that of copending Application 15598555, 15598617, 15598681, 15598809, 15598813, 15598941, 15598999, 15999545, 15999608, 16146771, 16146771, 16146884, 16596524, and 16680188 are substantially the same and the claimed subject matter of the present application would have been obvious to one of ordinary skill in the art based on the claimed subject matter of the copending Application 15598555, 15598617, 15598681, 15598809, 15598813, 15598941, 15598999, 15999545, 15999608, 16146771, 16146771, 16146884, 16596524, and 16680188..
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 
It is noted that amended claim filed on 03/11/2021 has raised the issue of Double Patenting rejection. It is suggested that the applicant files the Terminal Disclaimer to overcome the Double Patenting rejection. 

Response to Amendment
With respect to Notification of 112f: since amendment made to Claims 2, and 6, therefore the previous interpretation under 112f are withdrawn. 

Response to Arguments
Applicant's arguments in the Remarks filed on 03/11/2021 have been fully considered but are not found persuasive for the following reasons: 
Applicant’s Arguments: with respect to claim 1, on p. 09 of the Remarks, “Specifically, the Office Action acknowledges, in rejecting previously presented claim 3, that Mitchell does not disclose or suggest "a brewing container configured to be accommodated
in the fermentation tank." Office Action at page 12. To remedy the deficiencies of Mitchell, the Office Action relies on Watson, equating Watson's bag 203 to the claimed brewing container. Further, the Office Action equates Watson's additive port 234 to the claimed sub channel. See id at pages 12 and 13. However, Watson fails to remedy the deficiencies of Mitchell.
In particular, Watson merely discloses that a fitment 230 including the additive port 234
clips into a spout 224 attached to a lid 202 of the bag 203. See Watson at FIG. 2D  reproduced below, annotated). With this structure, Watson's additive port 234 is not connected to an inner hollow portion of the bag 230 when a fitment cap 235 is adhered to the bag 203. Indeed,Watson's fitment cap 235 is not adhered to the bag 203.  Therefore, Watson does not disclose or suggest that, "based on the lower sealing member being adhered to the brewing container, the sub channel of the flow path body is connected to the inner hollow portion of the brewing container," as recited in amended claim 1 (emphasis added).
Examiner’s Responses: 
The applicant’s argument is not found persuasive. Watson’s additive port 234 is connected to the inner hollow portion of the bag 230 when the fitment 204 is attached to the top of the bag (fig. 2A). If the additive port 234 was not connected to the inner hollow portion of the bag, how could the additives be introduced into the bag? Para. 0171 
With respect to the limitation “based on the lower sealing member being adhered to the brewing container” in line 20, “adhere” is interpreted to mean “come or be in close contact with”. The lower sealing member (seal 235) is indirectly comes in contact with or indirectly connected to the bag 203 (figs. 2A and 2D) because the seal 235 is part of the fitment 204 that is attached to top of the bag 203 (para. 0162). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONITA KHLOK whose telephone number is (571)270-7313.  The examiner can normally be reached on M-F: 9:00am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BONITA KHLOK/Examiner, Art Unit 3761                                                                                                                                                                                                        
  /PHUONG T NGUYEN/  Primary Examiner, Art Unit 3761